DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 7/5/2022 have been entered.
Claims 11-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0082666 (‘666), Park et al., International Immunopharmacology 7 (2007) 70–77, and Vinolo et al., Nutrients 2011, 3, 858-876, in view of US 2008/0004344 (‘344).
‘666 teaches the use of short chain fatty acid such as sodium butyrate and propionate in a method of treating autoimmune diseases such as SLE and rheumatoid arthritis (see [0030], [0037], also claim 10). ‘666 teaches the typical dosage of the actives used in a unit dosage forms comprising 10mg to 10 grams (see [0049]).
Park et al. teaches the potential beneficial effects of short-chain fatty acid butyrate as effective in treating inflammatory conditions due to the facts of these short-chain fatty acids such as butyrates inhibited the expression of iNOS, TNF-α, and IL-6 induced by IFN-γ, while they enhanced the expression of the anti-inflammatory cytokine, IL-10 (see the abstract for example).
Vinolo et al. teaches the effects of short-chain Fatty acids (SCFA)to regulate inflammation. Such effects include activation of GPCRs (GPR41 and GPR43) and inhibiton of histone deacetylase (HDAC) (see the abstract). And these two mechanisms of action regulates several leukocyte functions including production of cytokines (TNF-α, IL-2, IL-6 and IL-10), eicosanoids and chemokines (e.g., MCP-1 and CINC-2). The ability of leukocytes to migrate to the foci of inflammation and to destroy microbial pathogens also seems to be affected by the SCFAs (see the abstract, page 862, Fig. 2 and page 864, Table 1). Vinolo et al. teaches the treatment using the SCFA is in the scale of grams (e.g., 10mg/kg of sodium butyrate) (see page 867, Table 2). For an average 70kg adult, the dosage would be 0.7g.
The primary references do not expressly teach the use of the herein claimed secondary agent in the method of treating rheumatoid arthritis.
‘344 teaches fumaric acid monoalkylester as useful in treating rheumatoid arthritis (see [0011]).
It would have been obvious to one of ordinary skill in the art to employ both the herein claimed agents in a method of treating rheumatoid arthritis.
One of ordinary skill in the art would have been motivated to employ both the herein claimed agents in a method of treating rheumatoid arthritis. Short chain fatty acids such as butyric acid, sodium butyrate, propionate, are known to be useful in treating rheumatoid arthritis as well as exhibiting anti-inflammatory effect via several other mechanisms.  In addition, fumaric acid monalkylester is also known to be useful in treating rheumatoid arthritis. Combining the two agents, which are known to be useful to treat rheumatoid arthritis individually, into a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627